Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to claims filed on May 5, 2020. Claims 1-14 are pending and presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saigh et al “Saigh”, US-PGPub No. 20080284587.
As per claims 1 and 8, Saigh teaches a method and computing device  (Paragraph(s) [0007]) comprising: 
an interface (Paragraph(s) [0007]; 
a memory (Paragraph(s) [0031]); and 
a processing module operably coupled to the interface and the memory (Paragraph(s) [0007], [0031]), wherein the processing module functions to: 
identify a first user device potentially associated with a biological threat event (Fig. 1, Paragraph(s) [0043-0044], [0047]; allowing a user's mobile communication device such as a cell phone to be adapted to initiate an alarm notification process on the device in the event of an impending emergency 
establish a relevant time period of the biological threat event (Paragraph(s) [0003], [0026]; allowing cell phone and mobile electronic device users the ability to activate an alarm notification system at approximately the time when the danger occurs for emergency processing while concurrently providing notification to other mobile electronic devices in the local geographic area of a potential threat); 
identify geographic location coordinates associated with the biological threat event based on the relevant time period of the biological threat event and geographic location coordinate information of the first user device for the relevant time period (Paragraph(s) [0048], [0067]; identifying an approximate or exact location data of the device transmitting the request); 
identify a second user device potentially associated with the biological threat event based on the geographic location coordinates associated with the biological threat event and geographic location coordinate information of the second user device for the relevant time period (Paragraph(s) [0054], [0067], [0069]; the PLMN network transmits an emergency alert to all mobile devices within a pre-defined vicinity of the mobile device initiating the alert); and 
issue, via the interface, status information to the second user device, wherein the status information includes one or more of: a status associated with the first user device, the relevant time period of the biological threat event, and the geographic location coordinate information of the second user device for the relevant time period (Paragraph(s) [0025], [0052], [0054], [0059]; the PLMN transmits an emergency signal or message to each secondary mobile device in the vicinity, thereby alerting such devices that an emergency event is currently in progress in the vicinity. Optionally, such a transmission could be to transmit a general text message to the secondary mobile devices, the text message containing information relating to the emergency (such as the location of the emergency, the nature of the emergency, and/or the confirmation that local authorities have been contacted regarding the emergency)).
As per claim 2, Saigh teaches the method of claim 1 further comprises: 

As per claim 3, Saigh teaches the method of claim 1, wherein the identifying the first user device potentially associated with the biological threat event comprises one or more of: 
interpreting a safety status text string generated by the first user device (Paragraph(s) [0044]); 
receiving a user device sensor output (Paragraph(s) [0048]); and 
interpreting further status information with regards to a fourth user device, wherein the further status information includes one or more of: a status associated with the fourth user device, another relevant time period of another biological threat event, and further geographic location coordinate information of the first user device for the other relevant time period (Paragraph(s) [0048], [0054], [0059]).
As per claim 4, Saigh teaches the method of claim 1, wherein the establishing the relevant time period of the biological threat event comprises:  15
estimating (Paragraph(s) [0026], [0028]) the relevant time period of the biological threat event based on one or more of: 
timing associated with interpreting a safety status text string generated by the first user device (Paragraph(s) [0044]); 
timing associated with receiving a user device sensor output (Paragraph(s) [0048]); and  
20timing associated with interpreting further status information with regards to a fourth user device, wherein the further status information includes one or more of: a status associated with the fourth user device, another relevant time period of another biological threat event, and further geographic location coordinate information of the first user device for the other relevant time period (Paragraph(s) [0026], [0048], [0054], [0059]).
As per claim 5, Saigh teaches the method of claim 1, wherein the identifying the geographic location coordinates associated with the biological threat event based on the relevant time period of the biological threat event and the geographic location coordinate information of the first user device for the relevant time period (Paragraph(s) [0048], [0067]) comprises one or more of: 

accessing an information server to recover the geographic location coordinate information of the first user device for the relevant time period (Paragraph(s) [0048], [0052]); and 
establishing at least some of the geographic location coordinate information of the first user device for the relevant time period as the geographic location coordinates associated with the biological threat event (Paragraph(s) [0048]).
As per claim 6, Saigh teaches the method of claim 1, wherein the identifying the second user device potentially associated with the biological threat event based on the geographic location coordinates associated with the biological threat event and the geographic location coordinate information of the second user device for the relevant time period (Paragraph(s) [0054], [0067], [0069]) comprises one or more of: 
obtaining the geographic location coordinate information of the second user device for the relevant time period from the second user device (Paragraph(s) [0044]); 
estimating the geographic location coordinate information of the second user device for the relevant time period based on current geographic location coordinate information of the second user device (Paragraph(s) [0054]); 
accessing an information server to recover the geographic location coordinate information of the second user device for the relevant time period (Paragraph(s) [0048], [0050]); and 
selecting the second user device when at least some of the geographic location coordinate information of the second user device for the relevant time period is within the geographic location coordinates associated with the biological threat event (Paragraph(s) [0053-0054]).
As per claim 7, Saigh teaches the method of claim 1, wherein the issuing the status information to the second user device comprises one or more of:
obtaining the status associated with the first user device (Paragraph(s) [0054]); 
identifying a subset of the geographic location coordinate information of the second user device for the relevant time period that is within the geographic location coordinates associated with the biological threat event (Paragraph(s) [0048], [0067]); 

sending the status information to the second user device (Paragraph(s) [0042]).
Claims 9-14 are rejected under the same rationale as claims 2-7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454